Title: Dumas to the American Commissioners, 31 July 1778
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Messieurs
La haie 31 Juillet 1778
Je viens de recevoir les doubles des deux Lettres du Committé des affaires étrangeres, que vous avez eu la bonté de m’envoyer.
Voici quelques Extraits des Depêches ministériales pour ce qu’il y avoit de plus essentiel.

Ici rien de nouveau, si ce n’est que la désertion est très forte parmi les troupes de la république. Pas moins de 1500 déserteurs pendant ces 2 mois de Juin et de Juillet. Cela vient de ce qu’on n’a permis à personne d’aller en semestre.
Vous verrez, Messieurs, par les Imprimés ci-joints, l’usage que je fais des dernieres Nouvelles que vous avez eu la bonté de me faire parvenir. L’article où j’ai mis un M est concerté. Je suis avec le plus respectueux dévouement, Messieurs, Votre très humble et très obéissant serviteur
C.G.F. Dumas
Paris à LL.EE. M. les Plénipotentiaires des Etats-Unis de l’Am.
 
Addressed: à Leurs Excellences / Messieurs les Plénipotentiaires / des Etats-Unis de l’Amérique / Paris
Notation: Dumas July 31 La Haie—78
